Christiancy J.:
We see no reason to doubt that the condition of the appeal bond (required by § 3597 Comp. L.) extends as well to the payment of costs decreed and taxed to the appellee in the Court beloAV as to those in this Court.
■ The condition of the bond is, “to pay all costs in case the decree or order of the Circuit Court in Chancery shall be affirmed.” By the English practice and that of some of the states the apjjeal does not operate as a supersedeas in the Court below. But under our statute (Comp. L. § 3598) the appeal operates as a stay of all proceedings in the Court below, and the appellee is precluded from taking any steps by the aid of that Court to recover his costs during the pendency of the appeal. The reason is therefore equally strong for extending the security of the bond to the costs in that Court as to those in the appellate Court, and the language extends equally to both.
The judgment must be affirmed.
The other Justices concurred.